Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Variable Account section on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 149033 Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 149033 Page 2 of 2 April 2008 ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Directed Services LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value Company, LLC varies with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the insured person dies. B.V. · Are calculated under your choice of options: · ING Investment Management Co. Option 1  the base death benefit is the greater of the amount of base · J.P. Morgan Investment Management Inc. insurance coverage you have selected or your policy value plus the · Julius Baer Investment Management, LLC surrender value enhancement, if any, multiplied by the appropriate factor · Legg Mason Capital Management, Inc. from the definition of life insurance factors described in Appendix A; · Lehman Brothers Asset Management Option 2  the base death benefit is the greater of the amount of base LLC insurance coverage you have selected plus the policy value or your policy · Marsico Capital Management, LLC value plus the surrender value enhancement, if any, multiplied by the · Massachusetts Financial Services appropriate factor from the definition of life insurance factors described in Company Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus premiums paid minus · Neuberger Berman, LLC withdrawals taken or your policy value plus the surrender value · Neuberger Berman Management Inc. enhancement, if any, multiplied by the appropriate factor from the · OppenheimerFunds, Inc. definition of life insurance factors described in Appendix A. · Pacific Investment Management · Are equal to the base death benefit plus any rider benefits minus any Company LLC outstanding loans and accrued loan interest and unpaid fees and charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to meet · T. Rowe Price Associates, Inc. the federal income tax definition of life insurance. · UBS Global Asset Management Sales Compensation (Americas) Inc. · We pay compensation to broker/dealers whose registered representatives · Wells Capital Management, Inc. sell the policy. See Distribution of the Policy , page 74 , for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the ING Corporate VUL variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 57 The Policys Features and Benefits 3 TAX CONSIDERATIONS 60 Factors You Should Consider Before Tax Status of the Company 60 Purchasing a Policy 6 Tax Status of the Policy 61 Fees and Charges 8 Diversification and Investor Control Requirements 61 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 62 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 62 Security Life of Denver Insurance Company 13 Other Tax Matters 64 The Investment Options 15 ADDITIONAL INFORMATION 67 DETAILED INFORMATION General Policy Provisions 67 ABOUT THE POLICY 19 Distribution of the Policy 74 Underwriting 20 Legal Proceedings 77 Purchasing a Policy 21 Financial Statements 78 Fees and Charges 26 APPENDIX A A-1 Death Benefits 33 APPENDIX B B-1 Additional Insurance Benefits 39 APPENDIX C C-1 Policy Value 46 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 48 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 19 Policy Value 46 Fixed Account Value 46 Segment or Coverage Segment 34 Loan Account 5 Surrender Value 5 Loan Account Value 48 Valuation Date 47 Monthly Processing Date 27 Variable Account 15 Net Premium 3 Variable Account Value 46 Net Policy Value 5 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
